DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Response to Arguments: The objection to the specification has been withdrawn in view of the amendments filed to the sequence listing filed April 18, 2022.
Response to Amendment
The declaration under 37 CFR 1.132 filed April 18, 2022 is sufficient to overcome the rejection of claims 100, 108, 110-124 based upon Schellenberger et al. (US 2013/0017997) under 35 U.S.C. 102 (e).
The declaration under 37 CFR 1.132 filed April 18, 2022 is insufficient to overcome the rejection of claims 100, 101, 108 and 110-124 based upon Schellenberger et al. (US 2012/0178691 A1) as set forth in the last Office action because: the declaration does not support the arguments presented over the US 2012/0178691A1 reference. A separate declaration under 37 CFR 1.132 to support the arguments over the US 2012/0178691 A1 reference needs to be filed for consideration.
Claim Rejections - 35 USC § 102
Response to Arguments: The rejection of claims 100, 108, 110-124 based upon Schellenberger et al. (US 2013/0017997) under 35 U.S.C. 102 (e) has been withdrawn.
The rejection of claims 100, 108, 110-124 based upon Schellenberger et al. (US 2012/0178691A1) under 35 U.S.C. 102 (e) is maintained for the reasons set forth above.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658